t c summary opinion united_states tax_court terrie elaine banks petitioner v commissioner of internal revenue respondent docket no 6501-05s filed date terrie elaine banks pro_se lauren b epstein for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for unpaid federal_income_tax for the taxable_year the notice_of_determination relates to a notice_of_intent_to_levy dated date the issue for decision is whether in the context of respondent’s motion for summary_judgment respondent’s determination to proceed with a notice_of_levy was an abuse_of_discretion background petitioner resided in orlando florida at the time the petition was filed on date respondent issued to petitioner a notice_of_deficiency for the taxable_year the notice determined a dollar_figure deficiency and a dollar_figure addition_to_tax pursuant to sec_6651 on date the court received a petition submitted by terrie elaine banks to which the court assigned docket no 9220-02s the petition sought to challenge the notice_of_deficiency for the taxable_year the petition arrived in an envelope bearing a private postage meter postmark winter garden fl dated date and a u s postal service postmark orlando fl dated date by order of dismissal entered date the court granted respondent’s motion to dismiss for lack of jurisdiction the court concluded that considering the u s postal service postmark the petition was mailed days after the mailing of the notice_of_deficiency and accordingly the petition was untimely see 76_tc_963 sec_301_7502-1 proced admin regs after the dismissal of that case respondent assessed the deficiency and addition_to_tax on date a notice_of_intent_to_levy was sent to petitioner petitioner timely requested a hearing the tax_liability including addition_to_tax and interest at this point was dollar_figure in the request for hearing petitioner questioned the court’s prior dismissal of the deficiency case and asked that it be reopened discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a because there are no genuine issue sec_2 petitioner also objected on the basis that a notice_of_federal_tax_lien had been filed on date and that this proceeding represents double_taxation petitioner attached a copy of the notice of lien which lists the taxpayer as terrie canaday banks aim alternatives in managed care the notice of lien is for employment_taxes for periods in of material fact as discussed infra we conclude that summary_judgment is appropriate in this case 85_tc_527 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after the notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 see 122_tc_1 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 see 122_tc_287 when the validity of the underlying tax_liability is properly at issue we review the determination on a de novo basis when the underlying liability is not properly at issue the court will review the appeals officer’s determination for abuse_of_discretion 114_tc_604 114_tc_176 whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 the record is clear that a notice_of_deficiency was issued to petitioner for the taxable_year on date petitioner does not assert that it was not sent to her last_known_address or that she did not receive it in time to file a timely petition petitioner filed a petition in response to the notice_of_deficiency and as clearly set forth in the court’s order of dismissal entered date the petition was untimely the court concludes that petitioner received the notice_of_deficiency and was given an opportunity to dispute the underlying tax_liability for accordingly it follows that petitioner is not entitled to challenge the existence or the amount of the underlying tax_liability for in this collection review proceeding see sec_6330 goza v commissioner supra in this connection we note that petitioner’s reference to a notice of lien filed in for employment_taxes is not related to this proceeding and has no bearing on the collection proceeding at issue in this case petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcript of account moreover petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to a judgment as a matter of law sustaining the notice_of_determination reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing decision will be entered for respondent an appropriate order and
